Mr. Justice Greek
delivered the opinion of the court, February 18, 1884.
The plaintiff, Apple, was elected sheriff of Crawford county in November, 1878, and entered upon the duties of his office on the 6th of January, 1879. .He served his full term of three years, 1879, 1880 and 1881, performing the duties of his office during the entire period. It was one of the duties of his office to board the prisoners of the county. The compensation to be paid for the performance of this duty was regulated from time to time by Acts of Assembly passed for that purpose. Thus by Act of 11th April, 1856, P. L., 314, it was enacted that the compensation should be fixed by the Court of Quarter Sessions of the respective counties. By the Act of 5th March, 1858, P. L., 70, the Act of 1856 was repealed as to the counties of Erie and Crawford, and it was provided that the compensation should be fixed by a majority of the - judges of the Court of Quarter Sessions, provided it should not exceed two dollars and fifty cents per week. By Act of 8th April, 1867, P. L., 909, it was enacted that from and after the passage of this Act the county commissioners of Crawford county shall pay to the sheriff of said county the sum of fifty cents per day for boarding each prisoner or other person confined in the jail of said county. This was the law in force when Sheriff Apple was elected, and under it he was paid according to its terms for the boarding of prisoners during the year 1879. By *303an Act passed June 4, 1879, the Act of 1867 was repealed, and this restored the Act of 1858, under which the county paid the sheriff two dollars and fifty cents per week for each prisoner during the years 1880 and 1881. The difference between that sum and three dollars per week is claimed in the present proceeding. The question arising is whether the compensation fixed by the law of 1867 was such an emolument of the plaintiff’s office of sheriff, as that it could not be diminished by the law of 1879, which was passed during his term. We think it was. Section 13 of Article III of the Constitution, provides that “no law shall-extend the term of any public officer, or increase or diminish his salary or emolument after his election or appointment.” That the sheriff is a public officer, coming within the operation of this constitutional provision, cannot be doubted. The boarding of the prisoners was certainly one of his official duties imposed upon him by law. For the performance of this duty he was entitled to receive a compensation which was definitely fixed by law at the time of his election. While this compensation could hardly be called a salary, it seems to us that it is included within the larger and ‘broader term “emolument.” In Webster’s Unabridged Dictionary the word “emolument” is thus defined: “The profit arising' from office or employment: that which is received as a compensation for services, or which is annexed to the possession of office as salary, fees and perquisites; advantage; gain, public or private.” We think the word imports more than the word salary or fees, and because it is contained in the Constitution in addition to the word “ salary ” we ought to give it the moaning which it bears in ordinary acceptation. By the definition above given it imports any perquisite, advantage, profit or gain arising from the possession of an office. The service which it compensates is official service and is compulsory. If the amount fixed be an insignificant sum, it would constitute a serious objection to an acceptance of the office, whereas if it be sufficient to afford a moderate profit it would constitute an inducement to the citizens to accept the office. It enters, therefore, probably quite as much as salary or fees, into the considerations which determine the acceptance or rejection of the official position to which it is annexed. Why should it not be protected as well as salary or fees ? If the amount of this compensation is to be determined at the mere arbitrary discretion of the judges of the Quarter Sessions, they may make the amount so low as to entail pecuniary loss upon the official, and thus deprive him of all benefit of his office. So far as the constitutional protection is concerned, we can see no difference between this portion of the profit of the office and that which is represented *304by the salary or fees which belong to it. We are of opinion therefore, that the plaintiff was entitled to a continuance of the same compensation which he agreed to receive by accepting the office of sheriff, as it was fixed by law at the time of his election, and that the law of 1879 is inapplicable to his case.
The judgment of the court below is reversed, and judgment is now entered in favor of the plaintiff on the case stated for fourteen hundred and twelve dollars, with interest thereon from January 1, 1883, and costs.